IN THE UNITED STATES COURT OF APPEALS

                               FOR THE FIFTH CIRCUIT

                                       No. 97-20664
                                     Summary Calendar


BOBBY BROWN,
                                                            Plaintiff,

EARNEST BRISHUN LOVE,
                                                            Movant-Appellant,
                                             versus

GEORGE J. BETO, Dr.; ET AL.,
                                                            Defendants,

GEORGE J. BETO, Dr.;
C.L. MCADAMS; BOBBY LEE TAYLOR,
                                                            Defendants-Appellees.

           ___________________________________________________
                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. H-69-CV-74
           ____________________________________________________

                                        July 16, 1999
Before POLITZ, JOLLY, and WIENER, Circuit Judges

PER CURIAM:*

       Earnest Brishun Love, Texas state prisoner #584043, appeals the denial of
his motion for enforcement of a consent decree and for civil contempt, contending



       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5 TH CIR.
R. 47.5.4.
that prison officials are denying him the right to freely practice his religion. Our

review of the record discloses no reversible error. Love has failed to show that the

district court’s denial of his motion was an abuse of discretion.2 Accordingly, the
judgment of the district court is AFFIRMED.




       2
        See Martin v. Trinity Indus., Inc., 959 F.2d 45, 47 (5th Cir. 1992); Piggly Wiggly
Clarksville, Inc. v. Mrs. Baird’s Bakeries, ___ F.3d ___, (5th Cir. June 10, 1999, No. 98-
40353), 1999 WL 329709 at *3.

                                              2